EXHIBIT 3
Mauricio Martinez, DMD, P.A. v. Allied Insurance Company..., --- F.Supp.3d ---- (2020)




                  2020 WL 5240218                                                 STATEMENT OF FACTS
    Only the Westlaw citation is currently available.
      United States District Court, M.D. Florida,                 Accepting the allegations in both the complaint and the
                Fort Myers Division.                              attached exhibits as true for the purpose of adjudicating
                                                                  a Rule 12(b)(6) motion to dismiss, 1 the facts are as
     MAURICIO MARTINEZ, DMD, P.A., Plaintiff,                     follows: Allied issued a commercial insurance policy to
                     v.                                           cover Martinez's dental practice for the period September
        ALLIED INSURANCE COMPANY                                  28, 2019, to September 28, 2020. (Doc. 4-1 at 2.) In early
            OF AMERICA, Defendant.                                March 2020, the Governor of Florida issued an executive
                                                                  order declaring a state of emergency in Florida due to the
          CASE NO. 2:20-cv-00401-FtM-66NPM                        COVID-19 pandemic. (Doc. 4 at 4.) In mid-March, President
                           |                                      Donald J. Trump, the Centers for Disease Control and
                 Signed 09/02/2020                                Prevention, and Medicaid recommended that providers limit
                                                                  all “non-essential” dental procedures. (Id.) The executive
Attorneys and Law Firms
                                                                  order permitted only emergency dental procedures during its
Carlos J. Cavenago, III, Parvey & Frankel Attorneys, PA, Ft.      operative period. (Id. at 5.)
Myers, FL, for Plaintiff.
                                                                  1      For the purpose of adjudicating a Rule 12(b)
Thomas A. Keller, Butler Weihmuller Katz Craig LLP,
                                                                         (6) motion, well-pleaded allegations are presumed
Tampa, FL, for Defendant.
                                                                         true, and the pleadings are viewed in the light
                                                                         most favorable to the plaintiff.   Am. United Life
                          ORDER                                          Ins. Co. v. Martinez, 480 F.3d 1043, 1066 (11th
                                                                         Cir. 2007). Federal Rule of Civil Procedure 8(a)(2)
JOHN L. BADALAMENTI, UNITED STATES DISTRICT                              requires “a short and plain statement of the claim
JUDGE                                                                    showing that the pleader is entitled to relief.” A
                                                                         plaintiff must provide facts on which he can state
 *1 In this two-count insurance coverage action, Mauricio                his claim, and a conclusory or “formulaic recitation
Martinez, DMD, P.A. (“Martinez”), sues his insurance                     of the elements of a cause of action will not do.”
carrier, Allied Insurance Company of America (“Allied”),
                                                                            Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,
for damages Martinez claims were “caused by or result[ing]
                                                                         127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
from a Covered Cause of Loss.” (Docs. 4, 4-1.) The
overarching cause of the alleged loss, Martinez maintains,        Martinez subsequently filed a claim with Allied for monetary
is the impact of the COVID-19 virus and the Governor of           losses that his business sustained because of the COVID-19
Florida's COVID-19 emergency declaration, which limited           pandemic. (Id.) On April 1, 2020, Allied denied that
dental services. Specifically, Martinez claims that he: (1)       claim. (Doc. 6-1 at 190.) Martinez alleges that COVID-19
incurred costs to decontaminate his dental office of the virus,   caused damage to the dental office, namely the cost of
and (2) lost business income because of the Governor's            decontaminating his office and of closure, physical damage,
limitation of dental services to only emergency procedures        and loss of business income. (Doc. 4 at 4.)
during the COVID-19 pandemic. (Doc. 4 at 2–3.)

Allied moves to dismiss under Federal Rule of Civil
                                                                                        DISCUSSION
Procedure 12(b)(6) for failure to state a claim upon which
relief can be granted. (Doc. 6.) Because the insurance policy     The insurance policy provides coverage “for direct physical
expressly excludes coverage from damages caused by a virus,       loss or damage to Covered Property at the [plaintiff's]
Allied's motion to dismiss is GRANTED.                            premises” that is “caused by or result[s] from any Covered
                                                                  Cause of Loss.” (Doc. 4-1 at 2.) Allied asserts that
                                                                  there was no direct physical loss or damage to covered



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Mauricio Martinez, DMD, P.A. v. Allied Insurance Company..., --- F.Supp.3d ---- (2020)


property at the dental practice's premises “as a result of the                from the damaged property; and (2)
appointment cancellations or the closure of [the plaintiff's]                 the action of civil authority is taken
dental practice.” 2 (Doc. 6-1 at 190.)                                        in response to dangerous physical
                                                                              conditions resulting from the damage
2                                                                             or continuation of the Covered Cause
       Responding to the motion to dismiss, Martinez's
                                                                              of Loss that caused the damage, or
       response offers no opposition to the arguments
                                                                              the action is taken to enable a civil
       asserted by Allied. (Doc. 10.) Martinez's argument
                                                                              authority to have unimpeded access to
       is encapsulated simply in a summary at the
                                                                              the damaged property.
       conclusion: “Here the Defendant hasn't established
       beyond a doubt that a breach of contract nor
       declaratory action should be litigated. The Plaintiff
                                                                 (Doc. 4-1 at 8.) Allied asserts that there has been: (1) no
       asserts that these matters are well plead and
                                                                 action of civil authority prohibiting access to Martinez's
       therefore the Defendant's Motion should be
                                                                 dental practice premises, and (2) no damage to property
       denied.” (Doc. 10 at 4.) First, it is not any
                                                                 within one mile of the premises from a covered cause of loss.
       defendant's duty to establish “beyond a doubt”
                                                                 (Doc. 6 at 8–10.) Most importantly, Allied also argues that
       that an action “should be litigated.” Second, an
                                                                 the policy contains an exclusion for loss or damage caused
       insurer's duty to defend its insured against legal
                                                                 “directly or indirectly,” by “[a]ny virus, bacterium or other
       action depends solely on the facts alleged in the
                                                                 microorganism that induces or is capable of inducing physical
       pleadings and on the legal claims alleged against
                                                                 distress, illness or disease.” (Id.; Doc. 4-1 at 21, 23.)
       the insurer.
 *2 Coverage for loss of business income is provided as
“additional coverage” under the insurance policy. (Doc.          Count I—Breach of Contract
4-1 at 4.) This covers the “actual loss” of “business            “Contract interpretation is generally a question of law.”
income” sustained during the necessary suspension of             Lawyers Title Ins. Corp. v. JDC (Am.) Corp., 52 F.3d 1575,
the policyholder's “operations” during “the period of            1580 (11th Cir. 1995). “In interpreting an insurance contract,
restoration.” (Id. at 7.) Suspension must be caused by direct    we are bound by the plain meaning of the contract's text.”
physical loss of or damage to property at the covered
                                                                    Bioscience W., Inc. v. Gulfstream Prop. & Cas. Ins. Co.,
premises. (Id.) The loss or damage “must be caused by” or
                                                                 185 So. 3d 638, 640 (Fla. 2d DCA 2016)) (quoting State Farm
“result[ ] from” a “Covered Cause of Loss. (Id.)
                                                                 Mut. Auto. Ins. Co. v. Menendez, 70 So. 3d 566, 569 (Fla.
                                                                 2011)). The scope of insurance coverage is defined by the
The policy's provision governing loss of business income due
                                                                 language and the terms of the insurance policy, and where
to the act of a “civil authority” states, in relevant part:
                                                                 the language of the policy is plain and unambiguous, the
                                                                 contract must be enforced as written. See generally       Siegle
                                                                 v. Progressive Consumers Ins. Co., 819 So. 2d 732, 734–35
            When a Covered Cause of Loss
                                                                 (Fla. 2002). To state a claim for breach of contract, a plaintiff
            causes damage to property other than
                                                                 must allege: “(1) the existence of a contract; (2) a material
            property at the described premises,
                                                                 breach of that contract; and (3) damages resulting from the
            [the insurer] will pay for the actual loss
            of Business income [ ] sustain[ed] and               breach.”     Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272
            necessary Extra Expense caused by                    (11th Cir. 2009) (citing Friedman v. N.Y. Life Ins. Co., 985 So.
            action of civil authority that prohibits             2d 56, 58 (Fla. 4th DCA 2008)).
            access to the [covered] premises,
            provided that ... (1) Access to the area             Here, Martinez argues that the business income and civil
            immediately surrounding the damaged                  authority provisions of the insurance policy covers his dental
            property is prohibited by civil                      practice's loss of business income as a result of the Governor's
            authority as a result of the damage, and             executive order—a civil authority—to limit dental services to
            the described premises are within that               only emergency procedures during the COVID-19 pandemic,
            area but are not more than one mile



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Mauricio Martinez, DMD, P.A. v. Allied Insurance Company..., --- F.Supp.3d ---- (2020)



and that Allied breached the insurance policy by denying              10.) Pursuant to     28 U.S.C. § 2201, a district court may
benefits under the above provisions.                                  “declare the rights and other legal relations of any interested
                                                                      party seeking such declaration, whether or not further relief
Accepting all allegations as true, the dental practice's              is or could be sought.” But before the court may afford
argument still fails because the loss or damage asserted
                                                                      declaratory relief, an actual controversy must exist. Aetna
was not due to a “Covered Cause of Loss.” In fact, the
                                                                      Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227,
policy expressly excludes insurer liability for loss or damage
                                                                      239–40, 57 S.Ct. 461, 81 L.Ed. 617 (1937). Because the
caused “directly or indirectly” by any virus. (Doc. 4-1 at 23)
                                                                      breach-of-contract claim is dismissed, no controversy exists.
(excluding coverage from “[a]ny virus, bacterium or other
                                                                      Accordingly, Count II is dismissed as well.
microorganism that induces or is capable of inducing physical
distress, illness or disease”). Because Martinez's damages
resulted from COVID-19, which is clearly a virus, neither
the Governor's executive order narrowing dental services to                                  CONCLUSION
only emergency procedures nor the disinfection of the dental
office of the virus is a “Covered Cause of Loss” under the            Because the insurance policy specifically excludes loss
plain language of the policy's exclusion. Because, as a matter        caused because of a virus, Martinez fails to state a claim
of law, the plain language of the insurance policy excludes           for breach of contract and, in turn, for declaratory judgment.
coverage of the dental practice's purported damages, the              Allied's motion to dismiss, (Doc. 6), is GRANTED. Given
breach-of-contract claim (Count I) is dismissed.                      the deficiencies of this complaint, any amendment would
                                                                      be futile. Accordingly, this action is DISMISSED WITH
                                                                      PREJUDICE. The clerk is ordered to CLOSE the case.
Count II—Declaratory Judgment
 *3 The sole basis on which Count II's declaratory                    ORDERED in Fort Myers, Florida, on September 2, 2020.
judgment claim is pleaded is Martinez's assertion that judicial
interpretation of the insurance policy could result in coverage
under the civil authority and business income provisions for          All Citations
the loss underlying his breach-of-contract claim. (Doc. 6 at
                                                                      --- F.Supp.3d ----, 2020 WL 5240218

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
